Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 1 of 59

FlLED
United States Bankruptcy Court forthe: g JAN 1 8 2019
l L E mERK, u.S. BANKRUPTC¥ couRr
ourH RN DiSrRicr, rumors

El Check ifthis is an
amended nling

Southern District of lllinois

' Case number (/rknown); Chapter you are filing under:
d Chapter 7
n Chapter 11
ll chapter 12
n Chapter 13

W /q/Z@””/S

Voluntary Petition for lndividuals Filing for Ban ruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

    
 

 

Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m ldentify Yourself

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse On|y in a Joint Case):
1. Your full name
Write the name that is on your --
government-issued picture $hant"naa _
identification (for example, F'r§z nime F"St name
your driver’S license or Rllnll
passport). Middle name Niiddle name
Bring your picture Ga$ton
identification to your meeting '-351 name '-BS' name
with the trustee
Suffix (Sr., Jr., ||, |ll) Sufflx (Sr., Jr., ll, |||)
l 2. All other names you
have used in the last 8 First name Fi,$t name
years
|n(;|ude your married O[' Middle name Mlddl€ name
maiden names.
Last name Last name
First name First name
Midd|e name Midd|e name
Last name Last name
: 3. Only the last 4 digits of
your Socia| Security XXX _ XX " _5- '-6_ _8_ -1_ XXX _ XX _ _- -_ _ ___
number or federal oR oR
individual Taxpayer
identification number 9 XX _ XX __ _ _ _ 9 XX ~ XX __ __ __ _
(lTlN)

 

 

Official Form 101 Voluntary Petition for lndividuals Filing for Bankruptcy page 1

 

 

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 2 of 59

Debtor1 Shantiinaa

R. Gaston

 

First Name

Middle Name

Last Name

Case number (irknawn)

 

4. Any business names
and Employer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor 1:

m l have not used any business names or Ele.

About Debtor 2 (Spouse Only in a Joint Case):

n | have not used any business names or Ele.

 

Business name

Business name

 

Business name

`EN_

J_

Business name

 

5. Where you live

29 ldlebrook Drive

lf Debtor 2 lives at a different address:

 

 

 

 

 

 

Number Street Number Street

Co|linsvi|le lL 62234

City State ZlP Code City Sfaf€ Z|P Code
Madison County

County County

lf your mailing address is different from the one
above, f`ll| it in here. Note that the court will send
any notices to you at this mailing address.

|f Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZlP Code City State ZlF’ Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

m Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

n l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

n Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

n l have another reason. Explain.
(see 28 u.s.c. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy

page 2

 

Debtor 1

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 3 of 59

Shantiinaa

First Name

Middle Name

R. Gaston

Last Name

Case number (irkm>wn)

m Tel| the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under m Chapter 7
Cl Chapter 11
n Chapter 12
Cl Chapter 13
a. How you will pay the fee l;l l will pay the entire fee when l file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typica|ly, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. lf your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
n l need to pay the fee in installments. lf you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in installments (Official Form 103A).
m l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option, you must fill out the App/ication to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for m NO
bankruptcy within the
last 8 years? n Yes. District When Case number
MM/ DD/YWY
District When Case number
MM/ DD /YYvY
District When Case number
MM/ DD/YWY
10. Are any bankruptcy m NO
cases pending or being
filed by a spouse who is n Yes. Debtor Re|ationshipto you
not fl|mg thls ca_se wlth District When Case number, if known
yOU, Of' by a bUSll'leSS MM / DD /YYYY
partner, or by an
affiliate?
Debtor Re|ationship to you
District When Case number, if known
MM / DD / YVYY
11- DO _you rent your El No. co to line 12.
res'dence? m Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

m No. Go to line 12.

n Yes. Fill out initial StatementAbout an Eviction JudgmentAga/nst You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for lndividuals Filing for Bankruptcy page 3

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 4 of 59

Deb{or 1 Shantiinaa

First Name Middle Name

R . easton Case number nfknown)

 

Last Name

Report About Any Businesses You Own as a $ole Proprietor

 

12. Are you a sole proprietor

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individua|, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

m No. Go to Part 4.

n Yes. Name and location of business

 

Name of business, ifany

 

N umber Street

 

 

City State Z|P Code

Check the appropriate box to describe your business.'

n Health Care Business (as defined in 11 U.S.C. § 101(27A))
n Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
n Stockbroker (as defined in 11 U.S.C. § 101(53A))

n Commodity Broker (as defined in 11 U.S.C. § 101(6))

n None of the above

 

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor’?

business debtor, see
11 U.S.C. § 101(51D).

lf you are filing under Chapter 11 , the court must know whether you are a small business debtor so that it
can set appropriate deadlines lf you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

_ _ _ QN/ l am not filing under Chapter11.
For a definition of small a § j
No.

l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
the Bankruptcy Code.

n Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You Own or Have Any Hazardous Property or Any Property That Needs lmmediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

m No
n Yes. What is the hazard'?

 

 

lf immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZlP Code

Voluntary Petition for individuals Filing for Bankruptcy page 4

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 5 of 59

Debiori Shantiinaa

First Name Middle Name

R. Gaston

Last Name

Case number (ifknowm

M Explain Your Efforts to Receive a Brieting About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseHng.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. lf you
cannot do so, you are not
eligible to file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

w l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

n | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

n l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension ofthe 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n | am not required to receive a briefing about
credit counseling because of:

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

n Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for lndividuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

n | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

n | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certincate and payment
plan, if any.

n l certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certincate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l am not required to receive a briefing about
credit counseling because of:

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

n Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military 3
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court

Bankruptcy page 5

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 6 of 59

Debtor1 Shantilnaa

R. Gaston

Case number (irl<nown)

 

First Name Middle Name

Last Name

m Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose."

n No. Go to line 16b.
m Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

El No. co to line iao.
n Yes. Go to line 17.

160. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

El No. l am not filing under Chapter 7. Go to line 18.

m Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and g No
administrative expenses
are paid that funds will be n YeS
available for distribution
to unsecured creditors?
ie. How many creditors do Zl 1-49 El 1,000-5,000 El 25,001-50,000
you estimate that you El 50-99 El 5,001-10,000 El 50,001-100,000
°We? El 100-199 El 10,001-25,000 El iviorothan 100,000
El 200-999
19. How much do you m $0-$50,000 El $1,000,001-$10 million Cl $500,000,001-$1 billion

estimate your assets to
be worth?

Cl $50,001-$100,000
El $100,001-$500,000
El $500,001-$1 million

Cl $10,000,001-$50 million
El $50,000,001-$100 million
Cl $100,000,001-$500 million

Cl $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion
Cl lvloro than $50 billion

 

20. How much do you
estimate your liabilities
to be?

For you

Zl $0-$50,000

El $50,001-$100,000
Cl $100,001-$500,000
Cl $500,001-$1 million

Cl $1,000,001-$10 million

Cl $10,000,001-$50 million
El $50,000,001-$100 million
Cl $100,000,001-$500 million

Cl $500,000,001-$1 billion

El $1,000,000,001-$10 billion
Cl $10,000,000,001-$50 billion
Cl lviore than $50 billion

l have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

lfl have chosen to file under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapte

| understand making a false statement, co
with a ankruptcy case can result in fines
18U C. §152,1 4=1,~1519, and 357

iiM/'

l
Signature of Debtor 1

Executedon Ol l l ;;2[[7`
MM l DD l YYY

 

   
 
 
  
 
 

X

f title 11, United States Code, specified in this petition,

ling property, or obtaining money or property by fraud in connection
to $250,000, or imprisonment for up to 20 years, or both.

 

Signature of Debtor 2

Executed on

MM l DD lYYYY

 

Official Form 101

Voluntary Petition for lndividuals Filing for Bankruptcy

page 6

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 7 of 59

bottom Shantiinaa R.

GaStOn Case number (ii<nown)

 

First Name Middle Name

 

Last Name

 

 

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

Official Form 101

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technica|, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. if you do not list a debt, the debt may not be discharged if you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and compiete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences’?

n No

g Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

n No

m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
g No

n Yes. Name of Person ~
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this n ice, and l am aware that filing a bankruptcy case without an
a n,ey may cause me to lose rights or property if l do not properly handle the case.

  
   

 

 

 

 

 

 

X
Signature of Debtor 1 Signature of Debtor 2
Date < >[ /7 Z@/? Date
MM/DD /YYYY MM/ DD iYYYY
Contact phone n Contact phone
Ceii phone (0 /§*&OZDO_BACEB Ceii phone
Emaii address Emaii address

 

 

 

Voluntary Petition for individuals Filing for Bankruptcy page 8

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 8 of 59

Fiii in this information to identify your case:

Debiori Shantiinaa R Gaston

First Name Middle Name Last Name

 

Debtor 2
(SDOUS€, if filing) First Name Midd|e Name Last Name

 

United States Bankruptcy Court for the: Southern Dlstrict of illinois

case number n Check if this is an
iii i<nowm amended niing

 

 

Official Form 1068um
Summary of Your Assets and Liabilities and Certain Statistical information 12/15

 

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize Your Assets

Your assets
Vaiue of what you own

i. Scheduie A/B: Property (Official Form 106A/B)

 

 

 

 

 

 

 

 

 

 

 

 

 

ia. Copy line 55, Totai real estate, from Scheduie A/B .......................................................................................................... $ 0'00
1b, Copy line 62, Total personal property, from Scheduie A/B ............................................................................................... $ 1 ,012-00
1c. Copy line 63, Total of ali property on Scheduie A/B ......................................................................................................... $ 1’012_00
m Summarize Your Liabilities
Your liabilities
Amount you owe
2. Scheduie D.' Creditors Who Have Claims Secured by Property (Ofncial Form 106D) 17 802 00
2a Copy the total you listed in Column A, Amount of ciaim, at the bottom of the last page of Part 1 of Scheduie D ............ $ __’_'_~
3. Scheduie E/F: Creditors Who Have Unsecured Ciaims (Official Form 106EiF) 0 00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Scheduie E/F ............................................ $ ___'_
3b. Copy the total claims from Part 2 (nonpn`ority unsecured claims) from line 6j of Scheduie E/F ....................................... + $ 16,135_00
Your total liabilities $ 33’937'00
m Summarize Your income and Expenses
4. Scheduie i.' Your income (Official Form 106|)
. _ . 3 2,572.00
Copy your combined monthly income from line 12 of Scheduie i .......................................................................................... _____
5. Scheduie J: Your Expenses (Ofncial Form 106J)
Copy your monthly expenses from line 22c of Scheduie J .................................................................................................... $ __M

 

 

Official Form 1068um Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 9 of 59

Debtor 1 Shantiinaa R easton Case number (irknown)

 

 

First Name Midd|e Name Last Name

m Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

l;i No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

m Yes

 

7. What kind of debt do you have?

m Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill outlines 8-99 for statistical purposes 28 U.S.C. § 159.

l;i Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

 

8. From the Statement of Your Current Monthiy Income: Copy your total current monthly income from Official
Form 122A-1 Lino 11; oR, Form 1223 Line 11; oR, Form 1220-1 Lino 14. $ 2,896.00

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Scheduie E/F:

 

Total claim
From Part 4 on Scheduie E/F, copy the foilowing:

9a Domestic support obligations (Copy line 6a.) $ 0'00
9b. Taxes and certain other debts you owe the government (Copy line 6b.) $ _ _0'00
9c. C|aims for death or personal injury while you were intoxicated (Copy line 6c.) $ 0'00
9d. Student loans. (Copy line 6f.) $ 0'00
9e. Obiigations arising out of a separation agreement or divorce that you did not report as $ O_OO

priority claims. (Copy line 69.) ____
9f. Debts to pension or proHt-sharing plans, and other similar debts. (Copy line 6h.) + $ 0.00
99. Total. Add lines 9a through 9f. 5 0.00

 

 

 

 

 

 

 

 

Official Form 1068um Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2

 

Case 19-30048-|kg Doc 5 Filed 01/18/19

Fi|| in this information to identify your case and this filing:

Shantiinaa R

Middle Name

Gaston

Last Name

Debtor 1

First Name

Debtor 2
(SpOUSe, if filing) First Name

 

Mlddle Name last Name
United States Bankruptcy Court for the: Southern District of illinois

Case number

 

 

Official Form 106A/B

 

Scheduie AiB: Property

Page 10 of 59

El check irtnis is an
amended filing

12/15

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

m Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest in

1.

m No. Go to Part 2.
l;l Yes. Where is the property?
What is the property? Check ali that apply.

Single-family home
1.1.
Street address, if availabie, or other description

 

Duplex or multi-unit building
Condominium or cooperative
Manufactured or mobile home
Land

investment property

 

 

Timeshare
Other

City State ZlP Code

C|UC|UC|UC|U

Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

l:l Debtor 1 only

l:l Debtor 2 only

Cl Debiori and Debtor 2 only

l:l At least one of the debtors and another

 

County

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

if you own or have more than one, list here:
What is the property? Check all that app|y.

Single-family home
1.2.
Street address, if availab|e, or other description

 

Duplex or multi-unit building
Condominium or cooperative
Manufactured or mobile home
Land

investment property

 

 

Timeshare
Other

State ZlP Code

C|C|C|C|C|UUU

City

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Ciaims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

l:l Debtorl only

l;l Debtor 2 only

l:l Debtor 1 and Debtor 2 only

l;l At least one of the debtors and another

 

County

 

m Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Scheduie AiB: Property

page 1

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 11 of 59

Debtor1 Shantiinaa R

Gaston

 

First Name Middie Name

1.3.

 

Street address, if availab|e, or other description

 

Last Name

 

City State ZlP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... ')

mDescribe Your Vehic|es

What is the property? Check all that appiy.
Cl single-family home

n Duplex or multi-unit building

n Condominium or cooperative

n Manufactured or mobile home

Cl Land

n investment property

n Timeshare

n Other

 

Who has an interest in the property? Check one.
n Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Case number (ifi<nown)

 

 

Do not deduct secured claims or exemptionsl Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Ciaims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 0.00

 

 

Do you own, |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicie, also report it on Scheduie G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

g No
n Yes
3,1. Make: Chrys|er
lviodel; 200
Year; 2015
1 iOOOO

Approximate mileage:

Other information:

 

car is in tow yard

 

 

 

if you own or have more than one, describe here:

3_2_ Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
m Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Scheduie AiB: Property

Do not deduct secured claims or exemptionsl Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Claims Secured by Pmpertyt

Current value of the
portion you own?

Current value of the
entire property?

3 4,685.00 $ 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Scheduie D.'
Creditors Who Have Claims Secured by Pmperty.

Current value of the
portion you own?

Current value of the
entire property?

page 2

 

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 12 of 59

 

 

 

 

 

Case number iirknown)

 

Who has an interest in the property? Check one.

n At least one of the debtors and another

Cl Check if this is community property (see

Who has an interest in the property? Check one,

Debtor1 Shantiinaa R Gaston
First Name Middle Name Last Name
3_3_ Make:
Model: n Debtor1 only
n Debtor 2 only
Year:
El Debtor 1 and Debtor 2 only
Approximate mileage:
Other information:
instructions)
3_4. Make:
Model: n Debtor1 only
cl Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

n Debtor 1 and Debtor2 only
n At least one of the debtors and another

l;i Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Ciaims Secured by Property.

 

 

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Claims Secured by Property.

 

Current value of the 3
portion you own?

Current value of the
entire property?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

mNo

Cl Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

if you own or have more than one, list here:

Make:
Model:

4.2.

Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........................................................................................................................ ')

Official Form 106A/B

Who has an interest in the property? Check one.
l;i Debtor 1 only

El Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
n Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Scheduie AiB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D:
Creditors Who Have C/aims Secured by Property.

 

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

$ 0.00

 

 

page 3

 

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 13 of 59

Debtor1 Shantiinaa R Gaston

First Name Middle Name Last Name

m Describe Your Personai and Househoid items

Do you own or have any legal or equitable interest in any of the following items?

Case number (irimown)

 

6. Household goods and furnishings
Exampies: Major appliances furniture, linens, china, kitchenware

 

  

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l;l No l _ tttttt
m YeS- Describe --------- living room set, headboard, nightstand, dresser/mirror, mattress, comforter set, _ 400-00
kitche.n..table and...chairs, spoons..,...forks.,. knives, shower.cu.rtai.ns,.towels,. rug ...................
7. Eiectronics
Exampies: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
n No z
m Yes~ Describe ~~~~~~~~~ 1 flatscreen tv, cellphone s 100-00
B. Coliectib|es of value
Exampies: Antiques and tigurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
m No §
n Yes. Describe .......... $
9. Equipment for sports and hobbies
Exampies.' Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
m No
L:l Yes. Describe .......... $
10. Firearms
Examples: Pisto|s, rifles, shotguns, ammunition, and related equipment
m No
n Yes. Describe .......... $
ii.Ciothes
Examp/es: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
U No
m Y€S- Describe ---------- shoes, coat, jacket, boots, pants, blouses, shirts, socks, underwear, $ 150-00
bolts,scarv'es
12.Jewelry
Examp|es: Everydayjewelry, costume jewelry, engagement n'ngs, wedding rings, heirloom jewelry, watches, gems,
gold, silver
m N° 50 00
.D ' . . § $ -
m Yes esc"be jwatch. earrlnos.costume leweer f
13. Non-farm animals
Exampies: Dogs, cats, birds, horses
m No l
m Yes. Describe ........... $
14.Any other personal and household items you did not already |ist, including any health aids you did not list
m No
n Yes. Give specific $
information. .............
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 700_00
for Part 3. Write that number here .................................................................................................................................................... 9
Official Form 106A/B Scheduie A/B: Property page 4

 

 

 

 

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 14 of 59

 

 

 

 

 

 

 

 

 

 

 

Debyor 1 Shantiinaa R easton Case number <ifkrrown)
Flrst Name Middle Name Last Name
mescribe Your Financiai Assets
Do you own or have any legal or equitable interest in any of the following? Current Vaiue Of the
portion you own?
Do not deduct secured claims
or exemptions
16. Cash
Examples: Money you have in your wailet, in your home, in a safe deposit box, and on hand when you file your petition
m No
El Yes ................................................................................................................................................................ Cash: _______________________ $ 0_00
17. Deposits of money
Examp/es: Checking, savings or other financial accounts; certificates of deposit; shares in credit unions brokerage houses
and other similar institutions if you have multiple accounts with the same institution, list each.
n No
m Yes ..................... institution name:
17.1. checking eccount: Catholic CommunityCredit Union $ 307.00
17.2. Checking account: $
17.3. savings account Catholic Community Credit Union $ 5_00
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other nnanciai account: $
17.8. Other financial account: $
17.9. Other financial account: $

 

184 Bonds, mutual funds, or publicly traded stocks
Examples.' Bond funds investment accounts with brokerage firms money market accounts

mNo

n Yes ................. institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

m NO Name of entity: % of ownership:
n Yes. Give s ecific O% 0
p ii
information about o
them ......................... 0 /° %
0% %

 

 

 

 

Official Form 106A/B Scheduie AiB: Property page 5

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 15 of 59

Debtor1 Shantiinaa R Gaston

Case number iiiknown>
First Name Middie Name Last Name

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks cashiers’ checks promissory notes and money orders
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

mNo

m Yes. Give specific |SSU€r name:

information about
them ....................... $

 

 

21. Retirement or pension accounts
Examples: interests in lRA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts or other pension or profit-sharing plans

mNo

l;i Yes. List each

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

account separately Type of account institution name:
401(k) or similar plan: $
Pension plan: $
lRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of ali unused deposits you have made so that you may continue service or use from a company

Exampies: Agreements with landlords prepaid rent, public utilities (electric, gas water), telecommunications

companies or others

m No

n Yes .......................... institution name or individual:
Eiectric: $
Gas: $
l-leating oii: $
Security deposit on rental unit: $
Prepaid rent $
Telephone: $
Water: $
Rented furniture: $
Other: $

23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
i;l Yes .......................... issuer name and description:
$
$

 

Official Form 106AiB Scheduie AiB: Property page 6

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 16 of 59

Debtor 1 Shantiinaa R Gaston Case number iirkncwn)

First Name Middle Name Last Name

 

 

 

24.|nterests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program_
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
m No
m Yes ....................................

institution name and description Separate|y file the records of any interests.11 U.S.C. § 521 (c):

 

 

 

25,Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

ENo

m Yes. Give specific
information about them.... 3

 

 

 

26. Patents, copyrights trademarks, trade secrets, and other intellectual property
Exampies: lnternet domain names websites, proceeds from royalties and licensing agreements

ENo

m Yes. Give specific
information about them....; $

 

 

 

27. Licenses, franchises, and other general intangibles
Examp/es: Building permits exclusive licenses cooperative association holdings liquor licenses professional licenses

ENO

m Yes. Give specific
information about them.... $

 

 

 

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28.Tax refunds owed to you

mNo

m Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years ....................... '

 

Federal:

Local:

 

29. Famiiy support
Exampies: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

mNo

m Yes. Give specific information ..............

 

 

 

Alimony: $
Maintenance: $
Support: $
Divorce settlement $
Property settlement $
30. Other amounts someone owes you
Exampies: Unpaid wages disability insurance payments disability benefits sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
m No
m Yes. Give specific information ............... s

 

 

Official Form 106AiB Scheduie AiB: Property page 7

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 17 of 59

Debtor1 Shantiinaa R Gaston

First Name Middle Name Last Name

Case number (ifimowrr)

 

 

31. interests in insurance policies
Exampies.' Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

mNo

m Yes. Name the insurance company

l _ _ Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ..

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died

mNo

m Yes. Give specific information ..............

 

 

 

33. Claims against third parties whether or not you have filed a lawsuit or made a demand for payment
Exampies: Accidents, employment disputes insurance claims or rights to sue

mNo

m Yes. Describe each claim. ....................

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

m Yes. Describe each ciaim. ....................

 

 

 

 

35.Any Hnancial assets you did not already list

mNO ....... , ......

n Yes. Give specific information ............ $

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here .................................................................................................................................................... 9 $ 312'00

 

 

 

 

m Describe Any Business-Related Property You own or Have an interest ln. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
m No. Go to Part 6.
n Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

38.Accounts receivable or commissions you already earned

m No v
n Yes. Describe ....... c §

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers software, modems, printers copiers fax machines rugs telephones desks, chairs, electronic devices
n No _ _ _
n Yes. Describe ....... $

 

 

Official Form 106A/B Scheduie AiB: Property page 8

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 18 of 59

Debtor1 Shantiinaa R easton Case number iii/mown)

First Name Middle Name Last Name

 

 

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

0 No
D Yes. Describe .......

 

 

 

41 . inventory
0 No
m Yes. Describe ....... $

 

 

 

42. interests in partnerships orjoint ventures

EiNo

n Yes. Describe ....... Name Of entity % Of ownership:

% $
% s
%

 

 

43. Customer lists, mailing iists, or other compilations
n No
D Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
0 No
a Yes. Describe. .......

 

 

 

44.Any business-related property you did not already list
n No

n Yes. Give specific
information .........

 

 

 

 

 

0999$$99$

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ O_OO
for Part 5. Write that number here .................................................................................................................................................... 9 __ __' _

 

 

 

 

Describe Any Farm- and Commercial Fishing-Reiated Property You Own or Have an interest ln.
if you own or have an interest in farmland, list it in Part1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
M No. Go to Part 7.
n Yes. Go to line 47.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

n No
n Yes

 

 

 

Official Form 106A/B Scheduie AiB: Property page 9

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 19 of 59

Debtor1 Shantiinaa R Gaston

Case number (ir)mowri)
Flrst Name Middle Name Last Name

 

48. Crops-either growing or harvested

n No t
n Yes. Give specific

 

information ............. $

 

49. Farm and fishing equipment, implements machinery, fixtures, and tools of trade

n No
n Yes .......................... §

 

 

 

50. Farm and fishing supplies, chemicals, and feed

n No
n Yes ..........................

 

 

 

 

51.Any farm- and commercial fishing-related property you did not already list
n No
n Yes. Give specific

 

information. ............ $

 

 

52. Add the dollar value of ali of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here .................................................................................................................................................... 9

 

0.00

 

Describe All Property You Own or Have an interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Exampies: Season tickets country club membership

mNo

n Yes. Give specific
information ............. §

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9

0.00

 

List the Tota|s of Each Part of this Form

 

55.Part1: Total real estate, line 2 .............................................................................................................................................................. 9 $

ss Pan 2: Total vehicles, line 5 $ 0'00

57. Part 3: Total personal and household items, line 15 $ 700'00

58. Part 4: Total financial assets, line 36 $ 312'00
59. Part 5: Total business-related property, line 45 $ 0‘00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0'00

61 . Part 7: Total other property not listed, line 54 + $ 0-00

62.Total personal property. Add lines 56 through 61. .................... 1’012‘00

M

Copy personal property total 9 + $

 

 

0.00

1,012.00

 

63.Total of all property on Scheduie A/B. Add line 55 + line 62 .......................................................................................... $

 

1,012.00

 

Official Form 106AlB Scheduie AiB: Property

page 10

 

 

 

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 20 of 59

Fill in this information to identify your case:

Debtor 1 Shantiinaa R Gaston

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of illinois

Case number n Check if thlS lS an
(if known) ~ '
amended filing

 

 

 

Official Form 106C
Scheduie C: The Property You Claim as Exempt mile

Be as complete and accurate as possible. if two married people are Hling together, both are equally responsible for supplying correct information.
Using the property you listed on Scheduie A/B: Property (Official Form 106AiB) as your source, list the property that you claim as exempt if more
space is needed nil out and attach to this page as many copies of Part 2.' Additionai Page as necessary On the top of any additional pages write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you ciaim. One way of doing so is to state a
specific dollar amount as exempt. A|ternativeiy, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-_such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% affair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

M identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one oniy, even if your spouse is liiing with you.

M You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
m You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Scheduie A/B that you claim as exempt, fill in the information below.

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specitic laws that allow exemption
Scheduie A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Scheduie A/B
§§§;ri tim Pereonel Pro e $ 700.00 m $ 700_00 625 ii_cs 45/3A-7; 735
p ` ., . ll_cs 5/12-1001
L;ne from m 100 /o of fair market value, up to
Scheduie A/B- 6'12 any applicable statutory limit
Brief
description: ___~___ $ n $
l_ine from n 100% of fair market value, up to
Scheduie A/B~ any applicable statutory limit
Brief
description: $ n $
. n 100% of fair market value, up to
Line from
Scheduie A/B_~ any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4l01i19 and every 3 years after that for cases filed on or after the date of adjustment.)

MNo

m Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

n No
n Yes

Official Form 106C Scheduie C: The Property You Claim as Exempt page 1 of_

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 21 of 59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Shantiinaa R easton Case number (ir)<nown)
First Name Middle Name Last Name
m Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specit`ic laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description: $ El $
Llne from n 100% of fair market value, up to
Schedule A/B_- any applicable statutory limit
Brief
description: $ n $
l_lne from n 100% of fair market value, up to
Schedule A/B_- ____ any applicable statutory limit
Brief
description: $ n $
Line from n 100% of fair market value, up to
Schedule A/B_- _ any applicable statutory limit
Brief
description: $ n $
Line from n 100% of fair market value, up to
Schedule A/B,- any applicable statutory limit
Brief
description: $ n $
Line from n 100% of fair market value, up to
Schedule A/B_- ___ any applicable statutory limit
Brief
description: $ n $
l_ine from n 100% of fair market value, up to
Schedule A/B_- _'_ any applicable statutory limit
Brief
description: $ n $
l_ine from n 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ n $
l_ine from m 100% of fair market value, up to
Schedule A/B: __ any applicable statutory limit
Brief
description: $ n $
l_lne from n 100% of fair market value, up to
Schedule A/B: _”' any applicable statutory limit
Brief
description: $ n $
Line from l:l 100% affair market value, up to
Schedule A/B_' any applicable statutory limit
Brief
description: $ a $
Line from n 100% of fair market value, up to
Schedule A/B_- ____ any applicable statutory limit
Brief
description: $ n $
Line from n 100% of fair market value, up to
Schedule A/B: “ _ any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt page ___ of_

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 22 of 59

Fill in this information to identify your case:

Debtor1 Shantiinaa R Gaston

First Name Middle Name Last Name

Debtor 2
(Spouse, lt filli\g) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: Southern District of illinois

Case number
<lrl<rldwni El Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the Additiona| Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages write your name and case number (if known).

1. Do any creditors have claims secured by your property?

n No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
M Yes. Fill in all of the information below.

m List All secured claims
Column A Column B Column C

2. List all secured claims. lf a creditor has more than one secured claim, list the creditor separately Amount of claim Value of collateral unsecured
for each claim. lf more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct me that sup`l,°rgs this portion

 

 

 

 

 

 

 

 

 

 

 

As much as possible, list the claims in alphabetical order according to the creditor’s name. value ofcollaleml claim llany
Bridgecrest Describe the property that secures the claim: $ 17’802'00 $ $
Creditor’s Name
PO Box 29018 2015 Chrys|er 200
Number Street
As of the date you file, the claim is: Check all that apply.
g Contingent
Phoenix AZ 85038 El unliquidated
City State ZlP Code n Dlspuled
Wh° °We$ the debt? Check One~ Nature of lien. Check all that apply.
a D€beF 1 Only a An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
l;| Deblor 1 and Debtor 2 Only n Statutory lien (such as tax |ien, mechanic’s lien)
n At least one ofthe debtors and another n Judgmem lien from 3 lawsuit
n Other (inc|uding a right to offset)
El check if this claim relates to a
community debt _
Date debt was incurred 06/17/201 l Last 4 digits of account number _ ___ ___
[-2_`2-| Describe the property that secures the claim: $ $ $

 

 

 

Creditor's Name

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
n Contingent
El unliquidated
City State ZlP Code n Dlspuled
Who owes the debt? Check One- Nature of lien. Check all that apply.
n D€ber 1 Only n An agreement you made (such as mortgage or secured
n Debtor 2 only car |oan)
l;| Deblol- 1 and Deblor 2 Only n Statutory lien (such as tax |ien, mechanic's lien)
n At least one of the debtors and another n Judgmem lien from a lawsuit
n Other (inc|uding a right to offset)
El check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number _ _

Add the dollar value of your entries in Column A on this page. Write that number here: |$_'ll.B_QZ.D_O |

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of_

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 23 of 59

Shantiinaa

First Name

Debtor 1
Middle Name

R

Ga$ton Case number (ifknswnl

Last Name

 

Column A

 

 

""Eolumn C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor's Name

Additi<mal Page C°'"'”" 3
. . . . . . . Amount l ’m Va
After listing any entries on this page, number them beginning with 2.3, followed 00 nolde;;;:e th;:::;::r|:;t;::l:| E::le::red
by 2'4’ and so forth' value of collaterai. Claim l li any
Describe the property that secures the claim: $ $ $
Creditor's Name
Number Street
As of the date you t`lle, the claim is: Check all that apply.
n Contingent
city state zlP Code Cl Unliquldated
m Disputed
Who owes the debt? Check One. Nature of lien. check all that apply.
m DethF l Only m An agreement you made (such as mortgage or secured
m Debtor 2 only car loan)
E| Debtor1 and Debtor 2 Only m Statutory lien (such as tax lien, mechanlc’s lien)
m At least one ofthe debtors and another n ~ludgment lien from a lawsuit
n Other (lncluding a right to offset)
El Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number __ _ __
|;_l Describe the property that secures the claim: $ $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
m Contingent
l;l unliquidated
City State ZlP Code m Disputed
')
Wh° °wes the debt' Check One' Nature of lien, Check all that apply.
m Debior 1 only m An agreement you made (such as mortgage or secured
m Dethr 2 Only ear [Oan)
l;] Debtor 1 and Dethl' 2 Only l;] Statutory lien (such as tax lien, mechanlc's lien)
El At least one of the debtors and another Cl Judgmeni lien from a lawsuit
El Oth ' ' ' t
m Check if this claim relates to a er immude a mgm to Offse)
community debt
Date debt was incurred Last 4 digits of account number _ __ _ __
Describe the property that secures the claim: $ $ $

 

 

 

Number Street

 

 

 

 

 

City State ZlP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor1 and Debtor 2 only

At least one of the debtors and another

El UUUU

Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:

lf this is the last page of your form, add the dollar value totals from all pages.

Write that number here:

Official Form 106D

As of the date you file, the claim is: Check all that apply.
n Contingent

l;l unliquidated

Cl Disputed

Nature of lien. Check all that apply.

n An agreement you made (such as mortgage or secured
car loan)

Statutory lien (such as tax lien, mechanic‘s lien)
Judgment lien from a lawsuit

Other (including a right to offset)

UE]U

Last 4 digits of account number _

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

 

    
 
 

page __ of _

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 24 of 59

Debtor1 Shantiinaa R Gaston

FirstName Middle Name Last Name

Case number tirlmqwn)

 

must others to Be Notiiied for a nebt That Yeu Aiready Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similar|y, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. |f you do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E Drlvetime On which line in Part 1 did you enter the creditor? 2'1
Name Last 4 digits of account number_ _ _ _
4020 lndian School Road
Number Street
Phoenlx AZ 85018
City State ZlP Code

On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number _ _ _
Number Street
City State ZlP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

On which line in Part 1 did you enter the creditor? _
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

On which line in Part 1 did you enter the creditor? _
Name Last 4 digits of account number _ _ _
Number Street
City State ZlP Code

On which line in Part1 did you enter the creditor? _
Name Last 4 digits of account number _ _ _ _
Number Street

 

 

 

 

 

 

City State ZlP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page _ of _

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 25 of 59

Fill in this information to identify your case:

Debtor1 Shantiinaa R Gaston

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) Flrst Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of illinois

case number m Check if this is an
(if known) amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPRlORlTY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106AlB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the |eft. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

m List All of Your PR|OR|TY Unsecured Claims

l 1. Do any creditors have priority unsecured claims against you?
m Nd. eo to Part 2_
n Yes.

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. if a claim has both priority and nonpriority amounts list that claim here and show both pn`ority and
nonpriority amounts As much as possible, list the claims in alphabetical order according to the creditor’s name. if you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

Total ciaim Priority Nonpriority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l l amount » amount
2.1
Last 4 digits of account number _ _ _ _ $ $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
city slate zlP cdde m C°"i'"ge"i
El unliquidated
' ')
Who incurred the debt. Check one. n Disputed
m Debtor1 only
El Debtor 2 only Type of PR|OR|TY unsecured claim:
g Debt°r 1 and Debmr 2 Only n Domestic support obligations
At least One Of the debtors and another m Taxes and certain other debts you owe the government
m Check 'f this claim is f°r a °°mmun"y debt m Claims for death or personal injury while you were
is the claim subject to offset? mi°X'Caied
m No m Other. Specify
m Yes
22 l Last4 digits of account number _ _ _ _ $ $ $
Pn'ority Creditor`s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
n Contingent
city state zlP code El Unliquidated
who incurred the debt? check dne. m Disputed

n Debtor1 only

Type of PR|OR|TY unsecured ciaim:
l;l Debtor2 only

 

m Debtor 1 and Deblor 2 Only m Domestic support obligations

l_-_] At least One anne debtors and another n Taxes and certain other debts you owe the government
m Check if this claim is for a community debt m lc:l|l(:;?:a;;:ldeam m personal injury Wh||e you Were

is the claim subject to offset? El Other. Specify

n No

m Yes

 

Ofncial Form 106E/F Scheduie ElF: Creditors Who Have Unsecured Claims page 1 of_

 

Case 19-30048-|l<g Doc 5 Filed 01/18/19 Page 26 of 59

Shantiinaa R

Middle Name

Debtor 1

First Name Last Name

GaStOn Case number (ifi<nown)

mvour PRioRiTY unsecured claims - continuation Page

 

 

 

 

 

 

 

F

 

 

 

 

 

 

 

 

 

 

 

j After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Prtority Nonpriority
t amount /' amount
Last 4 digits of account number __ ___ _ _ $ $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
m Contingent
city state ziP code Cl Unliqu`idated
m Disputed
Who incurred the debt? Check one.
El Debtor 1 only Type of PRlORlTY unsecured claim:
m Debtor 2 Only m Domestic support obligations
m Debtor 1 and Debtor 2 only .
m Taxes and certain other debts you owe the government
El At least one of the debtors and another . . . .
m Claims for death or personal injury while you were
El check if this claim is for a community debt "“°X‘°a‘ed
El other, specify
ls the claim subject to offset?
m No
m Yes
Last 4 digits of account number __ _ _ __ $ $
Priority Creditor`s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
m Contingent
city state ziP Code [l Unliquidated
El Disputed
Who incurred the debt? Check one.
El Debtor 1 only Type of PR|OR|TY unsecured claim:
m Debtor 2 Only m Domestic support obligations
m Debtor1 and Debtor 2 only .
El Taxes and certain other debts you owe the government
m At least one of the debtors and another . . . .
m Claims for death or personal injury while you were
El Check if this claim is for a community debt 'm°X'Cated
n Other. Specify
ls the claim subject to offset?
m No
n Yes
Last 4 digits of account number _ __ $ $

Priority Creditor’s Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

m Debtor 1 only

m Debtor 2 only

n Debtor1 and Debtor 2 only

m At least one ofthe debtors and another

El check if this ciaim is for a community debt

ls the claim subject to offset?

m No
m Yes

 

 

 

 

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

m Contingent
l;l Unliquidated
m Disputed

Type of PR|OR|TY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

U UUU

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page _ of _

 

 

 

 

Case 19-30048-|i<g Doc 5 Filed 01/18/19 Page 27 of 59

Debtor1 Shantiinaa R Gaston

 

First Name Middle Name Last Name

m List All of Your NONPRlORlTY Unsecured Claims

Case number (irlrnewn)

 

3. Do any creditors have nonpriority unsecured claims against you?

l:l No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

o 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each ciaim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular ciaim, list the other creditors in Part 3.if you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpn`ority Creditor's Name

 

 

P.O. Box 1839

Number Street

l\/laryland Heights MO 63043
City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

m Debtor 2 only

m Debtor1 and Debtor 2 only

m At least one ofthe debtors and another

m Check if this claim is for a community debt

is the claim subject to offset?

q No
m Yes

Total ctaf_r_n

i ..

Syan/TJX CO P|-CC Last 4 digits of account number_ _ _ _ 800 00

Nonpn`ority Creditor’s Name $________'_

PO BOX 965015 When was the debt incurred? 12/13/2017

Number Street

Oriando FL 32896

city state zip code As of the date you file, the claim is: Check all that apply.

d Contingent

Who incurred the debt? Check one. E| uniiquidaiod

m Debtor 1 only m Disputed

m Debtor 2 only

El Debtor 1 and Debtor 2 only Type of NONPRlORlTY unsecured claim:

m At least one of the debtors and another m Student roans

m Check if this claim is for a community debt m Obligations arising out ofa separation agreement or divorce

that you did not report as priority claims

ls the claim subject tO offset? m Debts to pension or profit-sharing plans, and other similar debts

m NO 51 other_ Speeify charge account

El Yes
4-2 | Amerjco||ect Last4 digits of account number ___ ___ __ _ $_____M
` Nonpn`ority Creditor’s Name When Wa$ the debt incurred?

1851 S A|verno Rd

Number Street

Mariitowoc Wi 54220 As of the date you file, the claim is: Check all that apply.

City State ZlP Code v Contingent

Who incurred the debt? Check one. m Un"quidated

m Debtor1 only m D'Sputed

m Debwr 2 Only T t oNPRioRiTY d i '

m Debtor1 and Debtor 2 only ype o N unsecure c a|m'

m At least one of the debtors and another m Student loans

_ _ _ _ _ m Obligations arising out of a separation agreement or divorce

El Check if this claim is for a community debt ihai you oio rioi rooori as prioriiy ciairiiS

is the claim subieot to offset? l:l Debts to pension or profit-sharing plans, and other similar debts

m No w Other. Specify medical

m Yes
4'3 Consumer Coliection l\/lanagement Last4digits or account number _ __ _ _ $ 280_00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

w Contingent
El unliquidated
m Disputed

Type of NONPRlORlTY unsecured claim:

m Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing pians, and other similar debts
U otherl specify retail

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

 

 

page _ of _

Case 19-30048-|i<g Doc 5 Filed 01/18/19 Page 28 of 59

Debtor1 Shantiinaa R Gaston

 

First Name Middle Name Last Name

Case number liltnewnl

Your NCNPRlORlTY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

n Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one ofthe debtors and another

n Check if this claim is for a community debt

is the claim subject to offset?

n No
n Yes

 

Cl unliquidated
n Disputed

Type of NONPRlORlTY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Deth to pension or profit-sharing pians, and other similar debts

Cl

Other. Specify

 

 

Official Form 106E/F

Scheduie ElF: Creditors Who Have Unsecured Claims

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4`4 - L t4 d‘ 't f t b
Consumer Coliection l\/lanagement as ‘9' s ° a°°°“" "“"‘ er _ _ _ _ $ 50.00
Nonpi'iority Creditor's Name
When was the debt incurred?
P.O. Box 1839
Number Street As of the date ou file the claim is Check il th t l
. , : a a a .
i\/iaryiand Heights lvio 63043 y ""y
city State ziP code q Contingent
El unliquidated
Who incurred the debt? Check one. n Dispuied
q Debtor 1 only
n Debtor 2 only Type of NONPRlORlTY unsecured claim:
§ Debtor1 and Debtor 2 only n Student ioans
At least One Of the debtors and another n Obligations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you d'd not regan as pnomy C|:d'ms _ _
n Deth to pension or profit-sharing pians, and other similar debts
is the claim subject to offset? Oiher_ Specify medical
m’ Ne
n Yes
il .. 4 0 8 1 214400
Cash Net USA Last4 digits of account number _ _ _ _ $ .
Nonpriority Creditor's Name
. When was the debt incurred?
175 W. Jackson BLVD, Sutie 1000
Number Street
. As of the date ou file, the claim is: Check ali that a l .
Chicago lL 60604 y pp y
city state ziP code q Contingent
n Unliquidated
Who incurred the debt? Check one. n Dispuied
q Debtor1 only
El Debtor 2 only Type of NONPRlORlTY unsecured claim:
n Debtor1 and Debtor 2 only n Student loans
n m least One cf me debtors and another n Obligations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you d|d nm report as pn?my C|:c"ms _ _
n Deth to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? w Other. Specify 1030
g No
n Yes
r__| . _ $
Last 4 digits of account number _ _ _
Nonpriority Creditor’s Name
When was the debt incurred?
N b st t
um er rea As of the date you file, the claim is: Check all that apply.
city State ziP code El Contingent

page _ of _

 

 

 

Case 19-30048-|l<g Doc 5 Filed 01/18/19 Page 29 of 59
Debtor1 Shantiinaa R Gaston

First Name Middle Name Last Name

Case number lirknowni

 

m List Others to Be Notified About a Debt That You A|ready Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similar|y, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. lf you do not have additional persons to be notified for any debts in Parts 1 or 2, do not t`ill out or submit this page.

 

 

 

 

 

 

 

 

 

lnfiriil£y N|edS On which entry in Part1 or Part 2 did you list the original creditor?

Name

800 E Carpenter St Line 4.2 of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims

Number S"ee‘ g Part 2: Creditors with Nonpriority Unsecured Claims
. L st 4 d' 'ts of tn mber

springfield iL 62702 a 'g' a°°°“" “ _ _ -

City State ZlP Code

Club FifneSS On which entry in Part 1 or Part 2 did you list the original creditor?

Name

1953 W, US Highway 50 Line 4.3 of (Check one): Cl Part1: Creditors with Priority Unsecured Claims

Number Street g Part 2: Creditors with Nonpriority Unsecured

Claims
Fairview Heights |L 62208 Last 4 digits of account number_ _ _ _
City State ZlP Code

 

St. Ellzabeth Hospltal

 

On which entry in Part1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Qne St_ E|izabeth B[_VD Line 4.4 of (Check one): El Part1:Creditors with Priority Unsecured Claims
Number Street q Part 2: Creditors with Nonpriority Unsecured
Claims
O'Fallon |l- 62269 Last 4 digits of account number _ _ _
City State ZlP Code g
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Numbe’ Street Cl Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ __ _ _
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Numbe' Streel Cl Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number S"ee‘ El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number___ _ __
City State ZlP Code
N On which entry in Part 1 or Part 2 did you list the original creditor?
Bm€
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number Street _ _ _ _
n Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ _ _ _

 

City State ZlP Code

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

page __ of _

Case 19-30048-|l<g Doc 5 Filed 01/18/19 Page 30 of 59

Debtor1 Shantiinaa R easton Case number (lrimawn)

First Name Middle Name Last Name

m Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

Total claim
` . D t` rt b|' t` .
Total claims 6a omes ic suppo o iga ions 6a $ O_OO
from Part 1 6b. Taxes and certain other debts you owe the
government 6b. $ 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ O_OO
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. + $ O_OO
6e. Total. Add lines 6a through 6d. 6e.
$ 0.00
Total claim
Total claims 6f, Student loans 6f. $ 0_00
from part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0 00
claims 69. $ '
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6§_ + $ 3,326.00
6j. Total. Add lines 6f through 6i. 6j.
$ 3,326.00

 

 

 

 

 

 

Official Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims page __ of_

Case 19-30048-|i<g Doc 5 Filed 01/18/19 Page 31 of 59

Fill in this information to identify your case:

Debior Shantiinaa R Gaston

First Name Middle Name Last Name

 

Debtor 2
(Spouse l(filing) i-”lrei Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of illinois

Case number

tiii<ndwn) l;l Check if this is an
amended filing

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
a No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
i;l Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired |eases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZlP Code

 

2.2

 

Name

 

Number Street

 

City State ZlP Code
2 .3

 

Name

 

N umber Street

 

City State ZlP Code
2.4

 

Name

 

Number Street

 

City State ZlP Code
2. 5

 

 

Name

 

Number Street

 

City State ZlP Code

Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of__

Debtor1 Shantiinaa

Case 19-30048-|i<g Doc 5 Filed 01/18/19 Page 32 of 59

R Gaston

Case number (iri<nown)

 

First Name

Middle Name

Last Name

- Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

 

Name

 

Number

Street

 

City

State

ZlP Code

What the contract or lease is for

 

 

Name

 

Number

 

Street

 

City

State

Z|P Code

 

 

Name

 

Number

Street

 

City

State

ZlP Code

 

 

Name

 

Number

Street

 

City

State

Z|P Code

 

 

 

Name

 

Number

Street

 

City

State

ZlP Code

 

 

 

 

 

 

Name

 

Number

Street

 

City

State

ZlP Code

 

 

 

 

Name

 

Number

Street

 

City

State

ZlP Code

 

 

Name

 

Number

Street

 

City

Official Form 106G

State

ZlP Code

Schedule G: Executory Contracts and Unexpired Leases

page _ of

Case 19-30048-|i<g Doc 5 Filed 01/18/19 Page 33 of 59

Fill in this information to identify your case:

Debtor1 Shantiinaa R Gaston

First Name Middle Name Last Name

Debtor 2
(SpOuSe, if niing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUthern District Of illinois

 

Case number
(if known)

 

El check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. |f two married people
are filing together, both are equally responsible for supplying correct information. |f more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the |eft. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

 

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)

m No
m Yes

` 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puelto Rico, Texas, Washington, and Wisconsin.)

M No. Go to line 3.
n Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

DNo

m Yes. ln which community state or territory did you live? . Fill in the name and current address of that person_

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZlP Code

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 1060), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to Fill out Column 2.

Column 1.' Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

§

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

El Schedule D, line
Name
El Schedule E/F, line
Number Street El Schedule G, line
City _ State ZlP Code
3.2
El Schedule D, line _
Name
El Schedule E/F, line
Number Street El Schedule G, line
City _ _ State ZlP Code
3.3
El Schedule D, line
Name
El Scheduie E/F, line _
Number Street n Schedule G, line
City State ZlP Code
Official Form 106H Schedule H: Your Codebtors

page 1 of _

Case 19-30048-|i<g Doc 5 Filed 01/18/19 Page 34 of 59

Debtor1 Shantiinaa

Gaston

 

Flrst Name Middle Name

Last Name

- Additional Page to List More Codebtors

Column 1: Your codebtor

Case number (iti<rmwrn

 

 

 

Column 2.' The creditor to whom you owe the debt

Check all schedules that apply:

Cl Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
n Schedule ElF, line
Number Street n SCi"ledUie G, iine
City State ZlP Code
d
Cl Schedule D, line
Name
n Schedule E/F, line
Number street n Schedule G, line
City State ZlP Code
3;i
n Schedule D, line
Name
Ei Schedule ElF, line
Number Street n Scheduie G, line
City State ZlP Code
§
n Schedule D, line
Name
n Scheduie E/F, line
Number Street n Scheduie G, line
§ City state ziP cede
Cl Schedule D, line
Name _-
El Schedule E/F, line
Number Street n Scheduie G, iine
city state__' ziP Code
H Cl Schedule D, line
Name
n Schedule E/F, line
Number Street n Scheduie G, line
_ City state ziP code
§
n Schedule D, line
Name
El Schedule E/F, line
Number street n Schedule G, line
City State ZlP Code
a_i
n Schedule D, line
Name __
n Schedule ElF, line
Number street n Schedule G, line
City State ZlP Code

 

Official Form 106H

Schedule H: Your Codebtors

page _ of_

 

 

 

Case 19-30048-|i<g Doc 5 Filed 01/18/19 Page 35 of 59

Fill in this information to identify your case:

Debtor1 Shantiinaa R Gaston

First Name Middle Name Last Name

 

Debtor 2
(SpOUSe, if iiiing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District Of illinois

Case number Check if this iS:
(if known)
Cl An amended filing

n A supplement showing postpetition chapter 13
income as of the following date:

Official Form 106| m
Schedule l: Your income 12./15

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. |f you are married and not filing joint|y, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Employment

i_ Fill in your employment
information. Debtor1 Debtor 2 or non-filing spouse

 

 

 

 

 

lf you have more than one job,

attach a separate page with
information about additional Emp'°yme"t status m EmP|OYed a Employed
employers a Not employed Cl Not employed

include part-time, seasonal, or
self-employed work.

 

 

 

 

 

 

occu t-° Assembler
Occupation may include student pa l n
or homemaker, if it applies.
Employer’s name General Motors LLC
Employer’$ address 300 Renaissance Drive
Number Street Number Street
Detroit lVll 48243
City State ZlP Code City State ZlP Code
How long employed there? 1year 8mth3 hfear Smths

m Give Details About Monthly lncome

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. include your non-Hling
spouse unless you are separated

if you or your non-Hling spouse have more than one employer, combine the information for all employers for that person on the lines
below. |f you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). lf not paid monthly, calculate what the monthly wage would be. 2. $ 2 896_00

 

$
3. Estimate and list monthly overtime pay. 3_ +$ 0.00 + $
4. Calculate gross income. Add line 2 + line 3. 4. $ 2,896-00 $

 

 

 

 

 

Official Form 106| Scheduie |: Your income page 1

 

Case 19-30048-|i<g Doc 5 Filed 01/18/19 Page 36 of 59

 

 

 

Debtor 1 Shantiinaa R easton Case number (r/irnewn)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here ............................................................................................... ') 4. $ 21896-00 $

5. List all payroll deductions:

 

 

 

 

 

 

 

5a Tax, Medicare, and Social Security deductions 5a $ 324.00 $
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $
5c. Voluntary contributions for retirement plans 50. $ 0.00 $
5d. Required repayments of retirement fund loans 5d. $ 0-00 $
5e. insurance 5e_ $ 0.00 $
5f. Domestic support obligations 5f. $ 0-00 $
5g. Union dues 59. $_O'UJ_ $
5h. Other deductions. Specify: 5h. +$ 0.00 + $
e. Add the payroll deductions. Add lines 5a + 5b + 5a + ed + 5e +5f + 59 + 5h. 6. $ 324.00 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 21572-00 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts ordinary and necessary business expenses and the total $ 0 00 $
monthly net income. 8a. _`~
8b. interest and dividends 8b. $ 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce $ 0 00 $
settlement, and property settlement, 8c. --_`
8d. Unemp|oyment compensation 8d. $ 0-00
8e. Social Security 8e. $ O_OO $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplementa|
Nutrition Assistance Program) or housing subsidies
specify; 8f. $___QQO_ $
8g. Pension or retirement income 89_ $ 0.00 $
8h. Other monthly income. Specify: 8h. + $ 0.00 + $
9. Add ali other income Add lines 8a + 8b + 8c + ad + se + sr +8g + 8h. 9. $ 0.00 $
10.Caicu|ate monthly income. Add line 7 + line 9. 2 572 00 _ 2 572 00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10_ $’_' + $-_- _ $_-;

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

include contributions from an unmarried partner, members of your household, your dependents your roommates, and other
friends or relatives

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

Specify: 11_ + $ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 2 72 00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical /nforrnation, if it applies 12. $L
Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this form?

w No.

 

m Yes. Explain:

 

 

Official Form 106| Schedule l: Your income page 2

 

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 37 of 59

Fill in this information to identify your case:

Debtor1 Shantiinaa R Gaston _ _ _
First Name Middle Name Last Name Check if this is:

 

 

Debtor2 Ei An amended filing

(Spouse. iffi|ing) FiretName Middle Name
i;l A supplement showing postpetition chapter 13
expenses as of the following date:

United States Bankruptcy Court for the: Southern District of illinois

Case number MM / DD/ YYYY
(ifknown)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Your Household

1. ls this a joint case?

 

 

M No. Go to line 2.
Ei Yes. Does Debtor 2 live in a separate househo|d?

n No
n Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Househo/d of Debtor 2.

 

 

 

 

 

 

 

 

 

 

2, Do you have dependents? M NO _
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and Ei Yes. Fill out this information for Debtor1 Ol’ Deb\°l’ 2 a99 Wi\h y°u?
Dethr 2. each dependent ..........................
1 Ei No
Do not state the dependents n
names Yes
i;i No
m Yes
i:l No
i:l Yes
Ci No
i:l Yes
Ei No
i:l Yes
3. Do your expenses include w NO

expenses of people other than n
yourself and your dependents? Yes

 

 

 

 

mEstimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is f'l|ed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Yourlncome (Official Form 106|.) Y°u" expenses
4, The rental or home ownership expenses for your residence. include first mortgage payments and 615 00
any rent for the ground or |ot. 4. $ `

if not included in line 4:

4a. Real estate taxes 4a $ 0.00
4b. Property, homeowners or renter’s insurance 4b_ $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ Q.OO
4d. Homeowner’s association or condominium dues 4d. $ O-OO

Official Form 106J Schedule J: Your Expenses page 1

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 38 of 59

Debtor1 Shantiinaa R Gaston

14.

15.

16.

17.

20.

 

First Name Middle Name Last Name

Additional mortgage payments for your residence, such as home equity loans
Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

60. Telephone, cell phone, internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies
Childcare and children’s education costs
C|othing, |aundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. include gas maintenance, bus or train fare.
Do not include car payments

Entertainment, clubs, recreation, newspapers magazines and books

Charitable contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. l_ife insurance
15b Health insurance
15a. Vehicle insurance

15d. Other insurance Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1
i7b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (ifi<newni

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 106|).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

200. Property, homeowners or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a.

6b.

60.

6d.

10.

11.

12.

13.

15a.

15b.

150.

15d.

16.

17a.

17b.

17c.

17d.

18.

19.

20a.

20b.

ZOC.

20d.

209.

Your expenses

$

€£6999€96969696969

'99'996969

€£€£'$'$

'99696969€£

 

0.00

77.00
0.00

260.00
0.00

250.00
0.00
40.00
50.00
0.00

150.00

150.00
0.00

0.00
0.00

237.00
0.00

0.00

447.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00
0.00

0.00

page 2

Case 19-30048-lkg Doc 5 Filed 01/18/19 Page 39 of 59

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Shantiinaa R easton Case number iii)<newn)
First Name Middle Name Last Name
21. Other. Specify: 21. +$ 0.00
22. Calculate your monthly expenses
22a. Add lines 4 through 21. 22a. $ 2,276.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ O_OO
22c. Add line 22a and 22b. The result is your monthly expenses 22c. $ 2,276_00
23. Calculate your monthly net income.
. . . $ 2,572.00
23a Copy line 12 (your combined monthly lncome) from Schedule /. 23a.
23b. Copy your monthly expenses from line 22c above. 23b. _ $ 2,276_00
23c. Subtract your monthly expenses from your monthly income. 296 00
The result is your monthly net income 230. $ `
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
w No. j
n YeS- Explain here:
Official Form 106J Schedule J: Your Expenses page 3

 

 

Case 19-30048-lkg Doc 5 Filed 01/18/19

Fill in this information to identify your case:

Debtor1 Shantiinaa R Gaston

First Name Middle Name Last Name

Debtor 2
(Spouse, if niing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District Of illinois

Case number
(if known)

 

 

 

Official Form 106Dec

 

Page 40 of 59

El Check ifthis le an
amended filing

Declaration About an individual Debtor’s Schedules erie

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

q No

n Yes Name of person _ Attach Bankruptcy Petifion Pleparer’s Notice, Dec/aration, and
Signature (Official Form 119).

Under penalty of perjury, l declare th ave read the summary and schedules filed with this declaration and

that they are true and correct.

X X

 

f

 

Signature of Debtor 1 Signature of Debtor 2
Date 0 / 0 ? Date
MM/ DD / YY MM/ DD / YYYY

 

Official Form 106Dec Declaration About an individual Debtor’s Schedules

Case 19-30048-lkg Doc 5 Filed 01/18/19

Fill in this information to identify your case:

Shantiinaa R. Gaston

First Name

Debtor 1

 

Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name
United States Bankruptcy Court for the: Southern District of illinois

Case number
(if known)

 

 

 

Official Form 107

Statement of Financiai Affairs for individuals Filing for Bankruptcy

Page 41 of 59

E| cheek ifthis is an
amended filing

04I16

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

m Give Details About Your Maritai Status and Where You Lived Before

 

1. What is your current marital status?

Ci Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

UNO

d Yes. List all of the places you lived in the last 3 years Do not include where you live now.

Debtor 1: Dates Debtor 1

lived there

Debtor 2:

n Same as Debtor 1

804 North 74th Street

 

Dates Debtor 2
lived there

n Same as Debtor1

 

 

 

 

 

 

 

 

 

 

 

F,Om 03/01/2014 F,Om

Number Street Number Street
TO 1 1/27/2018 TO

East St. Louis lL 62203

City State ZlP Code City State ZlP Code

n Same as Debtor1 n Same as Debtor1

From From

Number Street Number Street
To To

City State ZlP Code City State ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

MNO

Ei Yes. Make sure you fill out Schedule H.' Your Codebtors (Official Form 106H).

m Explain the Sources of Your income

Official Form 107

Statement of Financia| Affairs for individuals Filing for Bankruptcy

page 1

Case 19-30048-lkg Doc 5 Filed 01/18/19 Page 42 of 59

Debtor1 Shantiinaa R. Gaston

First Name Middle Name Last Name

 

Case number (lrknewn)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and ali businesses including part-time activities
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

n No
Ui Yes. Flll in the details

 

isenwrt' z

Sources of income
Check ali that apply.

From January 1 of current year until g Wages' °°mm‘ss'°"$'

the date you filed for bankruptcy: n bonuses’ tips
Operating a business

For last calendar year: g Wages’ Co.mmissions'
bonuses, tips
(January 1 10 December 31,2YYQWZ ) n Operating a business
For the calendar year before that: g Wages’ Co.mmissions‘
bonuses tips
(January 1 t0 December 31»201¥6 ) n Operating a business
YY¥

 

   

Gross income Sources of income Gross income
(before deductions and Check ali that apply. (before deductions and
exclusions) exclusions)

36,592_00 n Wages, commissions

bonuses tips $

$
n Operating a business

 

n Wages, commissions

$ 30,446.00 bonuses, tips $
n Operating a business

n Wages, commissions

21 ,077.00 bonuses tips
$_____ n Operatinga business $

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examp|es of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings if you are Hling a joint case and you have income that you received together, list it only once under Debtor 1_

List each source and the gross income from each source separately Do not include income that you listed in line 4.

MNo

Ei Yee. Fill in the details

 

Sources of income
Describe below.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

§ \` :

Gross income from Sources of income Gross income from
each source Describe beiow_ each source

(before deductions and (before deductions and
exclusions) exclusions)

 

 

(January 1 to December 31 ,2017 )
YYYY

 

For the calendar year before that:

 

(January 1 to December 31,2016 )

 

¥YY¥

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

Case 19-30048-|i<g Doc 5 Filed 01/18/19 Page 43 of 59

Debtor1 Shantiinaa R- Gaston Case number (iri<nawn>

 

 

First Name Middle Name Last Name

m List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
m No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425" or more?

|;l No. Go to line 7.

n Yes. List below each creditor to whom you paid a total of $6,425" or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

m Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

n No. Go to line 7.
g Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
i\/ietro Apartmerits $ 615.00 $ 0.00 m Mortgage
Creditor's Name
n Car
125 |d|ebrook Drive
Number Street n Credit Card

 

n Loan repayment

 

n Supp|iers or vendors

Co||insviiie lL 62234
city state ziP code M thef§nt__

 

$ $ m Mortgage
n Car
n Credit card

 

 

Creditors Name

 

Number Street

n Loan repayment

 

n Suppiiers or vendors

 

 

 

 

t
City State ZlP Code n 0 her
$ $ n Mortgage
Creditors Name
m Car
Number Street n Credit Card

m Loan repayment

 

n Suppiiers or vendors
m Other

 

City State ZlP Code

 

Ochiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 44 of 59

Debtor1 Shantiinaa R. Gaston

Case number (lfl<nawn)

 

First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
lnsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in contro|, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor 11 U.S.C. § 101. include payments for domestic support obligations

such as child support and alimony.
M No
m Yes. i_ist all payments to an insider.

Dates of
payment

 

Amount you still

Reason for this payment

 

 

lnsider's Name

 

Number Street

 

 

City State ZlP Code

 

insider’s Name

 

 

Number Street

 

 

City State ZlP Code

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?
include payments on debts guaranteed or cosigned by an insider,

M No
m Yes. List all payments that benefited an insider.

Dates of
payment

 

insider's Name

Amount you still

 

 

Number Street

 

 

City State ZlP Code

 

insider's Name

 

Number Street

 

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy

Reason for this payment
include creditor's name

 

 

page 4

 

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 45 of 59

Debtor1 Shantiinaa R. Gaston

Flrst Name Middle Name Last Name

 

Case number (lrl<,iawn)

identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List ali such matters including personal injury cases, small claims actions divorces, collection suits, paternity actions support or custody modihcations,
and contract disputes

MNO

U Yes Fill in the details

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name n pending
n On appeal
Number Street n Conciuded
Case number
City State ZlP Code
Case title Court Name n Pending
n On appeal
Number street n Conciuded
Case number
City State ZlP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and Hii in the details below.

M No. Go to line 11.
n Yes. Fill in the information below.

Describe the property Date Vaiue of the property

 

 

Creditor's Name

 

 

Number Street Explain what happened

n Property was repossessed.

 

n Property was foreclosed
n Property was garnished_

 

city state ziP code n Property was attached, seized, or levied.

 

Describe the property Date Vaiue of the propertj

 

Creditor’s Name

 

 

Number Street
Explain what happened

Property was repossessed.

 

Property was foreclosed.

 

Pro rt w s ni _
C"Y state zchon Pe Y a Qar shed

UUUU

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 46 of 59

Debtor 1 Shantiinaa R. GaStOi'i Case number (iflmowni

 

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

mNo

l;i Yes Fill in the details

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor‘s Name
$
Number Street
City State ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors a court-appointed receiver, a custodian, or another officiai?

w No
n Yes

m List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

MNO

iii Yes Fill in the details for each girt.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person g the gifts
_ $
Person to Whom You Gave the Glft
$

 

 

Number Street

 

City State ZlP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 47 of 59

Debtor1 Shantiinaa R. Gaston

Case number lirl<newn)
First Name Middle Niarrie Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

MNO

L:l Yes. Fi|| in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed

Date you Vaiue
that total more than $600

contributed

 

$
Charity's Name

 

 

Number Street

 

City State ZlP Code

…-:ist Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MNO

Ei Yes Fill in the details

 

 

Describe the property you lost and Describe any insurance coverage for the loss Date of your Vaiue of property
how the loss occurred . _ _ _ q loss lost
include the amount that insurance has pald. List pending insurance
claims on line 33 of Schedule A/B: Property.
$

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

MNo

Ei Yes. Fill in the details

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person who was Paid , , d made
Number Street $
$

 

City State ZlP Code

 

Emaii or website address

 

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 48 of 59

 

 

 

 

Debtor1 Shantiinaa R- easton Case number llrknewn)
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of

transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZlP Code

 

Emaii or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNO

Ei Yes Fill in the details

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street ___ $
$

 

 

City State ZlP Code

18. Within 2 years before you filed for bankruptcy, did you seii, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement
M No
Ei Yes Fill in the details

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

Person‘s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

 

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

 

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 49 of 59

Debtor 1 Shantiinaa R- easton Case number ilf)mew,i)

First Name Middle Name Last Name

 

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

MNO

U Yes Fill in the details

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

List Certain Financial Accounts, lnstruments, San Deposlt Boxes, and Storage Unlts

 

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, soid, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares iri banks, credit unions,
brokerage houses, pension funds, cooperatives associations and other financial institutionsl

MNo

Cl Yes. Fill in the details

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial institution
xxxx- El checking s
n Savings

Number Street

n Money market

 

 

 

 

n Brokerage
City State ZlP Code n Other
XXXX- l:l checking 5
Name of Financial institution
n Savings
Number street cl Money market

n Brokerage

 

cl Other

 

City State ZlP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities cash, or other valuables?
q No
El Yes. Fill in the details

 

 

 

Who else had access to it? Describe the contents Do you still
‘ have it?
' n No
Name of Financial institution Name n Ye$

 

 

Number Street Number Street

 

 

City State ZlP Code

 

City State ZlP Code

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

 

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 50 of 59

Debtor1 Shantiinaa R. GaStOn Case number (irl<newn)

Flrsl Name Middle Name Last Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Cl Yes. Fill in the details

 

 

Who else has or had access to it? Describe the contents Do you still
......... v have it?
z n No
Name of Storage Facility Name : n Yes
Number Street Number Street

 

City State ZlP Code

 

 

 

City State ZlP Code

 

m identify Property You Hold or Control for Someone Elso

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.
M No
El Yes Fill in the details
Where is the property? Describe the property Vaiue

 

Owner’s Name $

 

i` L Street
Number Street

 

 

 

City State ZlP Code

 

City State ZlP Code

m Give Details About Environmental lnformation

For the purpose of Part 10, the following definitions apply:

 

s Environmentai law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances wastes or material into the air, |and, soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances wastes or material.

s Site means any iocation, facility, or property as defined under any environmental |aw, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

s Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices releases and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

MNo

Cl Yes Fill in the details

 

 

 

Governmental unit Environmentai |aw, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZlP Code

 

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 51 of 59

Gaston

Last Nam e

Shantiinaa R.

Flrst Name Middle Name

Debtor 1

 

25. Have you notified any governmental unit of any release of hazardous materiai?

w No
El Yes. Fill in the details
Governmental unit

Case number (irknawn)

Environmentai iaw, if you know it

Date of notice

 

 

Name of site Governmental unit

 

 

Number Street Number Street

 

City State ZlP Code

 

City State ZlP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

MNo

El Yes Fill in the details

Court or agency

 

 

 

Case title
Court Name
Number Street
Case number Ei?____s_tate_zlPT

Part 1 1: Give Detalls About Your Buslnoss or Connectlons to Any Business

Status of the
case

Nature of the case

n Pending
a On appeal
a Conciuded

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

n A member of a limited liability company (LLC) or limited liability partnership (LLP)
a A partner in a partnership
n An officer, director, or managing executive of a corporation

l:l An owner of at least 5% of the voting or equity securities of a corporation
w No. None of the above applies. Go to Part12.

l:\ Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business

 

 

Business Name

 

Number Street

 

Name of accountant or bookkeeper

 

 

 

 

 

 

 

 

City State ZlP Code _

Describe the nature of the business
Business Name
Number Street

Name of accountant or bookkeeper
city state zlP code

 

 

 

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

Employer identification number
Do not include Social Security number or lTlN.

ElN: -

Dates business existed

From To

Employer identification number
Do not include Social Security number or lTlN.

` ElN: -

Dates business existed

From To

page 11

 

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 52 of 59

Debtor1 Shantiinaa R. GaStOn Case number rifknawn)

First Name Middle Name Last Name

 

 

Employer identification number
Do not include Social Security number or lTlN.

Describe the nature of the business

 

Business Name

 

 

ElNZ____-_____________
N“"'be' Street Name of accountant or bookkeeper Dates business existed
From ___ To

 

City State ZlP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions creditors or other parties

m No
Cl Yes. Fill in the details below.

Date issued

 

 

Name MM / DD l YYYv

 

Number Street

 

 

City State ZlP Code

z,

l have read the answers on this Statement of Financial Affairs and any attachments and l declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy e can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 71.

X

Signature of Debtor 2

 

 

Date

 

Did you atta h a ditiona| pages to Your Statement of Financial Affairs for lndividuals Filing for Bankruptcy (Official Form 107)?

w No
a Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
w No

a Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Dec/aration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

Case 19-30048-|i<g Doc 5 Filed 01/18/19 Page 53 of 59

Fill in this information to identify your case:

Debtor1 Shantiinaa R Gaston

First Name Middle Name Last Name

Debtor 2
(SDOUSE, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Coun for the: Southern District of illinois

Case number n Check if thiS iS an
("k“°W"i amended filing

 

 

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

 

|f you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages
write your name and case number (if known).

m List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Creditor’s _ . .

name: Bridgecrest formerly Drivetime m Surrender the property g N°

n Retain the property and redeem it. E] Yes
` t` f

E;;(:r|$ylon 0 2015 Chrys|er 200'Car n Retain the property and enter into a
securing debt: Reaffirmation Agreement.

n Retain the property and [explain]:

 

 

Creditor’s n Surrender the property. n NO
name:

n Retain the property and redeem it. n Yes
D ' t'o f
p:):;:'r:)y' n 0 n Retain the property and enter into a
securing debt; Reaffirmation Agreement.

n Retain the property and [explain]:

 

 

Creditors n Surrender the property. n No
name:

n Retain the property and redeem it. E] Yes
D ' t` f
p;:)(;|:ylon 0 n Retain the property and enter into a
securing debt: Reaffirmation Agreement.

n Retain the property and [explain]:

 

 

Credit_or’$ n Surrender the property. E] No
name: . El Retain the property and redeem it. [] Yes
E;;:Y;|On Of n Retain the-property and enter into a

securing debt: Reaff/rmatlon Agreement.

n Retain the property and [explain]:

 

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Case 19-30048-|l<g Doc 5 Filed 01/18/19 Page 54 of 59

Demori Shantiinaa R GaStOii Case number (If known)

 

 

First Name Middle Name Last Name

m List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Ofticia| Form 1066),
fill in the information below. Do not list real estate leases Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor`s name: a NO
. . n Yes

Descrlptlon of leased

property:

Lessor’s name: a NO

. . a Yes

Descrlptlon of leased

property:

Lessor’s name: n NO

Description of leased n Y€S

property:

Lessor’s name: a NO
El Yes

Description of leased

property:

Lessor’s name: a NO
El Yes

Description of leased

property:

Lessor’s name: Cl No
Cl Yes

Description of leased

property:

Lessor’s namet a NO
Cl Yes

Description of leased
property:

 

m Sign Bel°w

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subjec o an unexpired lease,

XMQ¢.LZ[///)M X

 

 

Signature of Debtor 1 Signature of Debtor 2
Datea) //) %)? Date
MM/ DD / YYYY MM/ DD / YYYY

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

Case 19-30048-|l<g Doc 5 Filed 01/18/19 Page 55 of 59

Fill in this information to identify your case:

Check one box only as directed in this form and in

Form 122A-1Supp:
Debtor1 Shantiinaa R. Gaston

First Name Middle Name Last Name

w 1. There is no presumption of abuse.

Debtor 2
(SDOUSe, if lilli'lg) First Name Middle Name Last Name

 

n 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7

United States Bankruptcy Court for the: Southern District of illinois Means Test Calculation (Omcia| Form 122A_2)_

Case number
(lf known)

n 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

   

 

 

El check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly income 12/15

 

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for being accurate. |f more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages write your name and case number (if known). lf you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

 

m Calculate Your Current Monthly income

' 1. What is your marital and filing status? Check one only.
m Not married. Fill out Column A, lines 2-11.
n Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

n Married and your spouse is NOT filing with you. You and your spouse are:
n Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

n Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. lf the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only lf you have nothing to report for any |ine, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2, Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $_MO $
3. Alimony and maintenance payments Do not include payments from a spouse if 0 00
Column B is filled in. $ ' $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents parents

 

 

and roommates. include regular contributions from a spouse only if Column B is not 0 00

filled in. Do not include payments you listed on line 3. $ ' $
5. Net income from operating a business profession, Debtor1 Debtor 2

or farm

Gross receipts (before all deductions) $_ $___

Ordinary and necessary operating expenses - $ - $

Net monthly income from a business, profession, or farm $ 0.00 $ ::rl;y_) $ 0.00 $
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ $_

Ordinary and necessary operating expenses - $ - $

Net monthly income from rental or other real property $ O_OO $ ::rl;y_) $ O_OO

7. lnterest, dividends, and royalties

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

Case 19-30048-|i<g Doc 5 Filed 01/18/19 Page 56 of 59

 

 

Debtor 1 Shantiinaa R. GaStOii Case number (irknown)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemp|oyment compensation $ 0.00 $

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here: ...............................

For you .................................................................................. $
For your spouse ................................................................... $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $

 

10. income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or intemational or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

$ 0.00

 

 

Total amounts from separate pages, if any. + 5 0.00 + $

 

11. Calculate your total current monthly income. Add lines 2 through 10 for each + _
column. Then add the total for Column A to the total for Column B. $ 2,896.00 $ - $ 2,896.00

Total current
monthly income

 

 

 

 

 

 

 

m Determine Whether the Means Test Appiies to You

 

12. Calculate your current monthly income for the year. Foilow these steps:

,»W wwmm was W saw semmes

§

 

12a Copy yourtotal current monthly income from line 11. .................................................................................. copy line 11 here-) ; $ 2 896. OO §
Mu|tiply by 12 (the number of months in a year). X 12
12b. The result is your annual income for this part of the form_ 12b. ;: $ 34, 2 52,§)!) §

M,WM~\WM…WM MWM§

§ 13. Calculate the median famiiy' income that applies to you. Foilow these steps:

Fill in the state in which you live. ||_ j

 

Fill in the number of people in your household 01

 

 

 

 

 

 

Fill in the median family income for your state and size of household .................................................................................. 13. $ 52,945-00

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office

 

 

14. How do the lines compare?

i4a. i Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption ofabuse.
Go to Part 3.

14b. El Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

m Sign Below n

By sig

X

    
 

e, l declare under penalty of erjury that the information on this statement and in any attachments is true and correct.

X

 

 

Signature of Debtor 1 Signature of Debtor 2

DateO/ /7 /;‘ ¢q Date
lVll\/i/ DD MM/ DD /YYYY

lf you checked line 14a, do NOT fill out or file Form 122A-2.
lf you checked line 14b, fill Out Form 122A-2 and file it with this form.

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 57 of 59

lN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF lLLlNOIS

IN RE: CASE NO. j
Shantiinaa Riinii Gaston

Debtor(s).
VERIFICATION OF CREDITOR MATRIX

The above named Debtor(S) hereby verify that the attached list of creditors is true and correct

to the best of my/ our knowledge and that it corresponds to the creditors listed in my/our schedules.

Date: ©,/l/~,l_’l QQH

 

 

Joint Debtor

Case 19-30048-|kg Doc 5 Filed 01/18/19 Page 58 of 59

Shantiinaa R. Gaston

Credit Matrix

1. AMER|COLLECT
1851 S. ALVERNO RD
MAN|TOWOC,Wl 54220

2. BR|DGECREST
P.O. BOX 29018
PHOEN|X, AZ 85038

3. SYNCB/TJX CO PLCC
P.O. BOX 965015
ORLANDO, FL 32896

4. CASHNET USA
175 W. JACKSON BLVD, SU|TE 1000
CHlCAGO, lL 60604

5. CHARTER COMMUN|CATION
P.O. BOX 881
SANTA ROSA, CA 95402

6. CONSUMER COLLECT|ON MANAGEl\/lENT
P.O. BOX 1839
l\/lARYLAND HE|GHTS, MO 63043

7. CONSUl\/lER COLLECT|ON MANAGEMENT
P.O. BOX 1839
MARYLAND HE|GHTS, l\/lO 63043

8. GENES|S F|NANC|AL D/B/A USA WEB CASH
3175 COl\/ll\/lERC|AL AVE, SU|TE 201
NORTHBROOK, lL 60062

10.

11.

12.

13.

14.

Case 19-30048-|kg Doc 5

|NBOX LOAN
P.O. BOX 881
SANTA ROSA, CA 95402

PETRoFFTowiNG
3301 1\1.239TH sTREET
cAsEYviLLE, iL 62232

PROGRESS|VE LEAS|NG
5651 W. TALAVl BLVD
GLENDALE, AZ 85306

REG|ONS BANK
8405 STATE STREET
EAST ST. LOU|S, |L 62203

WEEKENDS ONLY
51 COl\/ll\/IERCE LANE
FAlRVlEW HElGHTS, lL 62208

Filed 01/18/19 Page 59 of 59

